SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-11(c) or 240.14a-12 Fonix Corporation (Name of Registrant as Specified in Charter) (Name of Person(s) Filing Proxy Statement If Other Than The Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] $125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), 14a-6(i)(2) or Item 22(a)(2) of Schedule 14A. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form of Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No. 3) Filing Party: 4) Date Filed Fonix Corporation 9350 South 150 East, Suite 700 Sandy, Utah 84070 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD DECEMBER 28, 2007 To the Shareholders: Notice is hereby given that the Annual Meeting of the Shareholders of Fonix Corporation (the Company") will be held at the Company’s Headquarters, located at 9350 South 150 East, Suite 700, Sandy, Utah 84070, on Friday, December 28, 2007, at 10:00 a.m., M.S.T., for the following purposes, which are discussed in the following pages and which are made part of this Notice: 1. To elect three directors, each to serve until the next annual meeting of shareholders and until his or her successor is elected and shall qualify; 2. To approve the Board of Directors' selection of Hansen, Barnett & Maxwell as the Company's independent public accountants for the fiscal year ending December 31, 2007; 3. To consider and act upon a proposed amendment to the Company's certificate of incorporation that increases the authorized capital of the Company to include 20,000,000,000 shares of common stock; and 4. To consider and act upon any other matters that properly may come before the meeting or any adjournment thereof. The Company's Board of Directors has fixed the close of business on Monday, November 19, 2007, as the record date for the determination of shareholders having the right to notice of, and to vote at, the Annual Meeting of Shareholders and any adjournment thereof.A list of such shareholders will be available for examination by a shareholder for any purpose germane to the meeting during ordinary business hours at the offices of the Company at 9350 South 150 East, Suite 700, Sandy, Utah 84070, during the ten business days prior to the meeting. You are requested to date, sign and return the enclosed proxy which is solicited by the Board of Directors of the Company and will be voted as indicated in the accompanying proxy statement and proxy.Your vote is important.Please sign and date the enclosed Proxy and return it promptly in the enclosed return envelope whether or not you expect to attend the meeting.The giving of your proxy as requested hereby will not affect your right to vote in person should you decide to attend the Annual Meeting.The return envelope requires no postage if mailed in the United States.If mailed elsewhere, foreign postage must be affixed.Your proxy is revocable at any time before the meeting. By Order of the Board of Directors, /s/ Thomas A. Murdock Salt Lake City, Utah , 2007 Thomas A. Murdock, Chairman of the Board and Chief Executive Officer 2 Fonix Corporation 9350 South 150 East, Suite 700 Sandy, Utah 84070 (801) 553-6600 PROXY STATEMENT ANNUAL MEETING OF SHAREHOLDERS The enclosed proxy is solicited by the Board of Directors of Fonix Corporation ("Fonix" or the "Company") for use in voting at the Annual Meeting of Shareholders (the “Annual Meeting”) to be held at 9350 South 150 East, Suite 700, Sandy, Utah 84070, on Friday, December 28, 2007, at 10:00 a.m., M.S.T., and at any postponement or adjournment thereof, for the purposes set forth in the attached notice.When proxies are properly dated, executed and returned, the shares they represent will be voted at the Annual Meeting in accordance with the instructions of the shareholder completing the proxy.If a signed proxy is returned but no specific instructions are given, the shares will be voted (i) FOR the nominees for directors set forth herein; and (ii) FOR approval of Hansen, Barnett & Maxwell as the Company’s independent public accountants for the fiscal year ending December 31, 2007; and (iii) FOR approval of a proposed amendment to the Company’s certificate of incorporation that would increase the authorized capital of the Company to include 20,000,000,000 shares of common stock; and (iv) in the discretion of the Proxies with respect to any matter that is properly brought before the meeting.A shareholder giving a proxy has the power to revoke it at any time prior to its exercise by voting in person at the Annual Meeting, by giving written notice to the Company’s Secretary prior to the Annual Meeting or by giving a later dated proxy. The presence at the meeting, in person or by proxy, of shareholders holding in the aggregate a majority of the outstanding shares of the Company’s Class A common stock entitled to vote shall constitute a quorum for the transaction of business.The Company does not have cumulative voting for directors; a plurality of the votes properly cast for the election of directors by the shareholders attending the meeting, in person or by proxy, will elect directors to office.A majority of votes properly cast upon any question presented for consideration and shareholder action at the meeting, other than the election of directors, shall decide the question.Abstentions and broker non-votes will count for purposes of establishing a quorum, but will not count as votes cast for the election of directors or any other questions and accordingly will have no effect.Votes cast by shareholders who attend and vote in person or by proxy at the Annual Meeting will be counted by inspectors to be appointed by the Company.(The Company anticipates that the inspectors will be employees, attorneys or agents of the Company.) The close of business on Monday, November 19, 2007, has been fixed as the record date for determining the shareholders entitled to notice of, and to vote at, the Annual Meeting.Each share shall be entitled to one vote on all matters.As of the record date there were [3,641,961,290] shares of the Company’s Class A common stock outstanding and entitled to vote, held by approximately holders of record.For a description of the principal holders of such stock, see "SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT" below. This Proxy Statement and the enclosed Proxy are being furnished to shareholders on or about , 2007. 3 PROPOSAL 1 ELECTION OF DIRECTORS The Company's Bylaws provide that the number of directors shall be determined from time to time by the shareholders or the Board of Directors, but that there shall be no fewer than three.Presently, the Company's Board of Directors consists of three members, three of whom are nominees for reelection at the Annual Meeting.Each director elected at the Annual Meeting will hold office until a successor is elected and qualified, or until the director resigns, is removed or becomes disqualified.Unless marked otherwise, proxies received will be voted FOR the election of each of the nominees named below. If any such person is unable or unwilling to serve as a nominee for the office of director at the date of the Annual Meeting or any postponement or adjournment thereof, the proxies may be voted for a substitute nominee, designated by the proxy holders or by the present Board of Directors to fill such vacancy, or for the balance of those nominees named without nomination of a substitute, or the Board may be reduced accordingly. The Board of Directors has no reason to believe that any of such nominees will be unwilling or unable to serve if elected as a director. The following information is furnished with respect to the nominees. Stock ownership information is shown under the heading "Security Ownership of Certain Beneficial Owners and Management" and is based upon information furnished by the respective individuals. IDENTIFICATION OF DIRECTORS AND EXECUTIVE OFFICERS THOMAS A. MURDOCK, 63, is a co-founder of the Company and has served as an executive officer and member of the Company's board of directors since June 1994.He has been the Company’s chief executive officer since January 26, 1999.For much of his career, Mr. Murdock was a commercial banker and a senior corporate executive with significant international emphasis and experience.In 1966, Mr. Murdock earned a B.S. degree from the University of Utah. ROGER D. DUDLEY, 55, is a co-founder of the Company and has served as an executive officer and member of the Company's board of directors since June 1994.Mr. Dudley currently serves as the Company’s executive vice president and chief financial officer.After several years at IBM in marketing and sales, he began his career in the investment banking industry.He has extensive experience in corporate finance, equity and debt private placements and asset management.In 1975, Mr. Dudley studied at the University of Utah. WILLIAM A. MAASBERG, JR., 67, became a director of the Company in September 1999 and was named chief operating officer February 1, 2000.From December 1997 through February 1999, Mr. Maasberg was vice president and general manager of the AMS Division of Eyring Corporation which manufactures multi-media electronic work instruction software applications.He was also a co-founder and principal in Information Enabling Technologies, Inc. ("IET"), and LIBRA Corporation ("LIBRA"), two companies focusing on software application development, and served in several key executive positions with both IET and LIBRA from May 1976 through November 1997.Mr. Maasberg worked for IBM Corporation from July 1965 through May 1976 in various capacities.He received his B.S. Degree from Stanford University in Electrical Engineering and his M.S. in Electrical Engineering from the University of Southern California. Messrs. Murdock, Dudley, and Maasberg are nominees for election to the Company's Board of Directors.None of the executive officers, directors or nominees of the Company is related to any other officer, director or nominee of the Company. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR EACH NOMINEE DIRECTOR. 4 PROPOSAL NO. 2 APPROVAL OF INDEPENDENT PUBLIC ACCOUNTANTS The Board of Directors of the Company has selected the certified public accounting firm of Hansen, Barnett & Maxwell, P.C. (“HBM”), as the independent public accountants for the Company for the fiscal year ending December 31, 2007.At the Annual Meeting, shareholders will be asked to ratify the selection by the Board of Directors of HBM as the Company's independent public accountant for the 2007 fiscal year. Information on Fees Paid to Hansen Barnett & Maxwell Audit Fees The aggregate fees billed for the fiscal year ended December 31, 2006, for professional services rendered by Hansen Barnett & Maxwell, P.C., for the audit of the registrant's annual financial statements and review of the financial statements included in the registrant's Form 10-Q or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for fiscal year 2006 were $106,000. The aggregate fees billed for the fiscal year ended December 31, 2005, for professional services rendered by Hansen Barnett & Maxwell, P.C., for the audit of the registrant's annual financial statements and review of the financial statements included in the registrant's Form 10-Q or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements for fiscal year 2005 were $203,000. Audit-related Fees The aggregate fees billed for the fiscal year ended December 31, 2006, for assurance and related services by Hansen Barnett & Maxwell, P.C., that are reasonably related to the performance of the audit or review of the registrant's financial statements for fiscal year 2006 were $17,000. The aggregate fees billed for the fiscal year ended December 31, 2005, for assurance and related services by Hansen Barnett & Maxwell, that are reasonably related to the performance of the audit or review of the registrant's financial statements for fiscal year 2005 were $28,000. Tax Fees The aggregate fees billed for the fiscal year ended December 31, 2006, for professional services rendered by Hansen Barnett & Maxwell, P.C., for tax compliance, tax advice, and tax planning, for that fiscal year were $1,000.Services provided included preparation of federal and state income tax returns. The aggregate fees billed for the fiscal year ended December 31, 2005, for professional services rendered by Hansen Barnett & Maxwell, P.C., for tax compliance, tax advice, and tax planning, for that fiscal year were $1,000.Services provided included preparation of federal and state income tax returns. All Other Fees There were no other fees billed to the Company by Hansen Barnett & Maxwell, P.C., in the fiscal year ended December 31, 2006. The aggregate fees billed in the fiscal year ended December 31, 2005, for products and services provided by Hansen Barnett & Maxwell other than those services reported above, for that fiscal year were $34,000.The other fees billed in 2005 related to Hansen Barnett & Maxwell’s participation in the accounting due diligence related to various acquisition opportunities.This participation was approved by the Board of Directors prior to commencement.Hansen Barnett &
